Citation Nr: 1341908	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 50 percent prior to October 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The August 2007 rating decision continued the evaluation of PTSD at 50 percent disabling.  In an October 2009 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent effective October 23, 2008- the date of the most recent VA examination.  The Veteran also was awarded a total disability evaluation based on individual unemployabilty due to service connected disability, effective from October 2008.  

In March 2013, the Board remanded the case for the RO to schedule the Veteran for a Travel Board hearing at the Huntington, West Virginia RO.

This hearing was scheduled for October 2, 2013; however, the Veteran failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 646 dated December 2009, the Veteran's representative indicated that the Veteran's symptoms increased in severity since he was last examined for VA purposes in October 2008.  Therefore, a new examination is necessary to ascertain the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, the most recent VA treatment records in the claims file are dated July 7, 2008.  Thus, the Veteran should be provided an opportunity to identify any VA or private providers who have treated his PTSD since July 7, 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his PTSD.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, including those from the VAMC in Huntington, West Virginia and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his PTSD, the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current severity and effect of his PTSD on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file should be made available and reviewed by the examiner.  

All opinions should be supported by a clear rationale, with citation to relevant medical findings. 

4.  Then readjudicate the claim.  If the claim is not granted in full, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


